     Case: 3:18-cv-00221-MPM-JMV Doc #: 11 Filed: 12/04/18 1 of 1 PageID #: 51



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            OXFORD DIVISION


ROWAN FAMILY DENTISTRY, INC.                                                 PLAINTIFF

V.                                                                       3:18CV221-M-V

LANCER ORTHODONTICS, INC.                                                  DEFENDANT

                               ORDER OF DISMISSAL

       Pursuant to the [10] Rule 41 Stipulation of Voluntary Dismissal filed by the

Plaintiff in this cause of action, it is ORDERED that this case is hereby dismissed with

prejudice.

       This the 3rd day of December, 2018.




                                  /s/ MICHAEL P. MILLS
                                  UNITED STATES DISTRICT JUDGE
                                  NORTHERN DISTRICT OF MISSISSIPPI
